Citation Nr: 0947301	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-33 691 A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the left hand.

2.  Entitlement to service connection for residuals of 
injuries to the right hand.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for residuals 
of an injuries to the right hand is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent medical evidence does not show that a left hand 
condition manifested in service or that a left hand condition 
is related to service.  


CONCLUSION OF LAW

A left hand condition was not incurred in or aggravated by 
active service, and the incurrence of arthritis of the left 
hand during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be sent prior 
to the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2007 
prior to the date of the issuance of the appealed June 2008 
rating decision.

The Board further notes that, in November 2007, the Veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  

The Board notes that while the Veteran was afforded a VA 
examination in May 2008, no etiology opinion was included.  
In this case, however, the Board finds that this is not 
prejudicial to the Veteran as no VA examination is necessary 
for a determination on the issue.  A VA examination or 
opinion is deemed necessary only if the evidence of record 
(a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, and 
(d) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As will be discussed fully below, the 
evidence of record does not meet these initial evidentiary 
thresholds as there is no probative evidence of in-service 
injury to the left hand, thus the requirement for an 
examination under McClendon has not been triggered.

Service Connection Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. §§ 3.303(b); 3.307, 3.309; Savage at 
494-95.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's service treatment records show that in December 
1966, the Veteran was treated after an injury to his right 
hand.  Treatment records entitled "injury to right hand" 
noted on physical examination "fingers # 4 and 5 of L hand, 
swollen, tender and discolored."  Records show that X-rays 
were taken of the right hand on the same day as this 
treatment note.  Later treatment notes are silent as to 
treatment for a left hand injury.  In the Veteran's February 
1970 report of medical history for the purposes of 
separation, the Veteran stated that his health was good but 
that his right hand was still stiff from an injury that had 
occurred two years prior.  The  February 1970 separation 
examination report shows that the clinical evaluation of the 
upper extremities was normal and is silent as to a left hand 
injury.  

In a statement in support of his claim dated in October 2007, 
the Veteran stated that in December 1966, while he was in the 
base laundry room, he slipped which caused his right hand to 
fall into a high speed wringer.  The Veteran stated his left 
hand was also injured in this accident and that his service 
treatment records incorrectly failed to mention that his left 
hand was the major problem.  The Veteran further stated that 
recently his pain level had increased and that two of his 
fingers had lost dexterity.  The Veteran added that it was 
hard to perform small tasks and to pick up and hold small 
items with his fingers due to his injury.  

Included in the Veteran's records are treatment records from 
private physician Dr. G.F. dated between September 1987 and 
November 2007.  Treatment notes dated in September 1987 noted 
that the Veteran had a history of arthritis in his fingers 
and that he requested a prescription for Motrin.  An October 
1987 treatment report noted a nodule on the right middle 
finger and a history of past injury to that finger with no 
report of an previous injury to the left finger.  A physical 
examination dated in February 1995 noted that the Veteran had 
a past medical history of arthritis.  It was noted that the 
Veteran's extremities were free of cyanosis and swelling, an 
assessment of controlled arthritis was provided.  

Treatment notes dated in April 2001 noted that the Veteran 
stated that he had arthritis in his fingers which flared up 
on occasion.  The Veteran further reported that he benefitted 
from playing the bagpipes and that he used Ibuprofen 
occasionally.  An assessment of controlled arthritis was 
provided.  

Treatment records from the Dorn Hospital VA Medical Center 
(VAMC) dated in July 2007 noted that the Veteran complained 
of progressive symptoms of parethesia in his index and third 
fingers of his left hand.  He reported a history of a 1966 
injury to the left hand from a washing machine ringer 
accident.  The Veteran stated that he was unable to flex his 
fingers and that he was losing his grip and dropping small 
items.  The Veteran stated that he was no longer able to play 
the guitar or the bagpipes.  

In a statement in support of his claim dated in April 2008, 
the Veteran stated that his left hand was not as seriously 
injured as his right hand in 1966 and that his doctor failed 
to note that his left hand was stiff and painful.  The 
Veteran stated that he did not believe that his left hand was 
swollen at the time of his accident.  He stated that when his 
right hand went into the wringer it was flung backwards into 
his left hand and caused him to fall onto his left hand.  The 
Veteran stated that his hands had been continuously 
problematic since the day of the accident.  The Veteran 
reported that his doctor's notes were made quickly and did 
not reflect all of the pertinent information about his 
injuries.  He added that due to his injuries he had not been 
able to play professional guitar which resulted in the loss 
of income and decreased his quality of life.

On VA examination in May 2008, the Veteran stated that in 
1966, he suffered a direct blow in the form of a jamming 
injury to both hands and that he was diagnosed with a 'jammed 
finger' and was told that nothing was broken.  The Veteran 
stated that he was treated with medication and was later 
given physical therapy.  The Veteran stated that he had had 
problems with his fingers since the time of his injury and 
felt that his finger problems had increased in severity over 
the years.  The Veteran stated that he had suffered no 
subsequent injury and that he had no problems with his 
fingers prior to service.  

The Veteran stated that he experienced pain daily in both of 
his hands and stated that the injury primarily affected the 
index and long fingers of both of his hands.  It was noted 
that the Veteran's VAMC treatment notes indicated that the 
Veteran was being treated with Gabapentin and Glucosamine.  
On physical examination, it was noted that inspection of the 
hands revealed a bony swelling at the proximal 
interphalangeal and distal interpalangeal joints of the index 
and long fingers of both hands, worse on the right than the 
left.  A decreased grip strength was noted more on the right 
than the left hand.  X-rays of the left hand were found to 
show a probable chronic fracture of the scaphoid; no other 
abnormalities were noted.  A diagnosis of chronic sprain of 
the index finger and long fingers of both hands was provided. 

VAMC treatment notes dated in May 2008 reported that the 
Veteran had chronic pain from osteoarthritis of the hands 
which was unresponsive to anti-inflammatories.  It was noted 
that the Veteran had parethesia of the second and third 
fingers.

In an April 2009, the Veteran testified that he was injured 
when he slipped in the laundry room and his right hand fell 
into a high-speed wringer.  The Veteran stated that his right 
hand went into the machine and was flung out causing it to 
hit his left hand and causing him to fall down.  He testified 
that his treating physician told him that his injury would 
affect his ability to continue as a musician.  He stated that 
he has always had a loss of movement and strength of his 
hands.  He stated that he had good control of his fingers 
prior to his injury and that he was no longer able to keep 
things in his hands for very long and that he could do normal 
things with his hands but that he never recovered the control 
of his hands that he had before the injury.  The Veteran 
stated that after bad experiences with the VA hospital in 
Gainesville, Florida, his discouragement with the system kept 
him from being treated there and kept him from filing a claim 
for his hand disorders.  He testified that he did sustain an 
injury to the left hand at the same time as the right hand.  
The Veteran stated that his left hand took a hit and that he 
landed on it when he fell.  The Veteran stated that he did 
not remember that his left hand was swollen but remembered 
that it was very sore and tender at the time of the injury.  

Analysis

The Veteran contends that he is entitled to service 
connection for a left hand disorder due to an in-service 
injury.

As the Veteran has been shown to suffer from arthritis, his 
claim for entitlement to service connection for residuals of 
an injury to his left hand must first be analyzed on a 
presumptive basis.  Where a chronic disease such as arthritis 
manifests to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1101, 1112(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection on a direct basis, 
one must show (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In this 
case, the Veteran's records fail to show persuasive evidence 
of either an in-service injury to the Veteran's left hand or 
a nexus opinion which relates the Veteran's current left hand 
condition to his claimed left hand injury.  

After a full review of the record, including the statements 
and testimony of the Veteran, the Board concludes that 
service connection for residuals of a left hand injury is not 
warranted.  The Veteran's December 1966 treatment records 
note swollen tender forth and fifth fingers of the left hand.  
However, the Board finds it probative that, while the 
Veteran's treating physician noted "fingers # 4 and 5 of L 
hand" on his treatment records, the title of the note is 
"injury to rt [right] hand."  Further, the Veteran's right 
hand and only his right hand was X-rayed on the same day in 
which he reported his injury.  Also, other notations in the 
Veteran's service treatment records refer only to the 
Veteran's right hand when referring to his injury.  Thus, as 
this portion of the physician's note does not clearly state 
that the Veteran's left hand was injured and as the Veteran's 
other treatment notes state that the Veteran's right hand was 
the injured hand, the Board finds this the sole notation to 
the left hand is less probative than other treatment notes 
which indicate that the Veteran's right hand alone was 
injured.  Further, in his February 1970 report of medical 
history, the Veteran himself noted that he had stiffness in 
his right hand due to a previous injury but no mention was 
made of a left hand injury.  The most probative evidence in 
the service treatment records establish that the Veteran 
sustained an injury to the right hand and do not show that a 
left hand injury was incurred in service.

The Veteran has claimed that the Veteran injured both his 
right and his left hand in December 1966 and that left hand 
was also problematic upon separation.  The Board finds that 
this contention is not credible.  As noted above, the 
probative service treatment records show that the right hand 
was injured in service.  The record does not show treatment 
for the claimed left hand injury until 1987, 17 years after 
service.  As treatment records show a seventeen year gap 
between the Veteran's service and his treatment for a left 
hand disorder, there has not been a showing of continuity.  
There is no evidence to support the contention that he 
suffered a chronic disability of the left hand, to include 
arthritis, which had its onset during service.  The Board 
finds the fact that the Veteran made no report of a left hand 
injury in his February 1970 report of medical history to be 
more probative than the claim to the contrary made in October 
2007.  The Board affords the service treatment records more 
probative weight than the Veteran's more recent statements as 
they were recorded closer in time to the Veteran's service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence can have greater probative value 
than history as reported by the Veteran).  

To the extent that the May 2008 VA examination report 
includes the Veteran's report of a left hand injury in 
service and a diagnosis of a chronic sprain of the fingers of 
the left hand, this diagnosis does not support a finding that 
there is a current chronic disability of the left hand that 
had its onset during service.  As concluded above, the 
probative service treatment records do not show that a left 
hand injury was incurred in service.  The examiner's comment 
were based solely on the appellant's own reported history of 
a left hand injury in service which has been found to be 
inaccurate based on the probative evidence in the service 
treatment records.  The Board points out that, as a medical 
opinion can be no better than the facts alleged by the 
appellant, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).

The Veteran's asserts that his current left hand condition is 
a result of an injury which occurred in service that has 
continued since service.  The Veteran is competent, as a lay 
person, to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board 
points out, however, that matters of diagnosis and etiology 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although 
the Veteran is competent to describe the symptoms of his 
current left hand disability, he does not have appropriate 
medical training and expertise to competently render a 
probative (i.e., persuasive) opinion on a medical matter such 
as whether an in-service injury caused this condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, none of the lay assertions in 
this regard have any probative value.  Similarly, the fact 
the Veteran's own reported history of a left hand injury in 
service may appear in his medical records, does not, without 
more, constitute a competent medical opinion to support the 
claim.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional).  

As the evidence fails to show probative evidence of an in-
service incurrence of an injury to the Veteran's left hand or 
a nexus between the Veteran's service and current left hand 
condition, and as the Veteran's arthritis can not be presumed 
to have begun during service, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left hand condition.  As such, the claim 
must be denied.


ORDER

Entitlement to service connection for residuals of injuries 
to the left hand is denied.


REMAND

The Veteran's service treatment records show that in December 
1966, the Veteran was treated for an injury to his right hand 
when he put his hand into a wringer.  It was noted that the 
Veteran injured his right hand and that his fingers were 
found to be swollen, tender and discolored.  Later treatment 
notes also dated in December 1966 stated that the Veteran's 
hand was still painful, that swelling was still present and 
that the Veteran was excused from duty until his swelling 
decreased.  Service treatment notes dated in March 1967 
additionally noted that the Veteran's middle finger was still 
swollen and that the fingers of the Veteran's right hand had 
good motion and some swelling proximate to the proximal 
interpalangeal joint of the middle finger.  In the Veteran's 
February 1970 report of medical history, the Veteran reported 
that he was in good health but that his right hand had been 
injured two years prior and it was still stiff.  In the same 
document, in a portion of the report entitled Physician's 
Summary, the examiner noted the following: "injured right 
hand, 1967, no fracture, loss of movement and strength, no 
complications, no sequalae."  

The evidence of record shows that between 1987 and 2008, the 
Veteran has received treatment both through his private 
physican and VAMC physicians for treatment of his right hand 
and that he has been diagnosed with osteoarthritis in the 
right hand.  In May 2008, the Veteran was afforded a VA 
examination.  The examiner did not review the Veteran's 
service or treatment records before examining the Veteran and 
there is no opinion as to whether it was as least as likely 
as not that the Veteran's current right hand disorder was due 
to service.  Where, after a review of the available evidence, 
the VA determines that the evidence of record does not 
contain competent medical evidence to decide the claim, the 
Veteran must be provided with a medical examination when it 
is established that the Veteran suffered an injury in 
service.  38 C.F.R. § 3.159(c)(4)(B).  The Veteran should be 
afforded a VA examination in order to obtain an opinion as to 
whether the current right hand disability is related to the 
injury shown in service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his right hand 
condition, that have not been previously 
obtained.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and those records not 
already associated with the claims file 
should be associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the Veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
whether he suffers from a right hand 
disorder that was incurred in service.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  The 
examiner should also request a complete 
history from the Veteran, to include 
regarding any subsequent injuries to the 
Veteran's right hand.  A notation to the 
effect that the record review and history 
took place should be included in the 
report of the examiner.  Based on a review 
of the record and an examination of the 
Veteran the physician should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran has a right hand 
disorder which had its onset during 
service or is related to service.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


